   Case: 1:18-cv-06301 Document #: 30-1 Filed: 12/17/18 Page 1 of 7 PageID #:459




               IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                   COUNTY DEPARTMENT, CHANCERY DIVISION

 CHICAGO HEIGHTS GLASS, INC., an Illinois               )
 Corporation,                                           )
                                                        )
                Plaintiff,                              )
                                                        )
        v.                                              )       Case No.: 2018 CH 12515
                                                        )
 JAMES MCHUGH CONSTRUCTION CO., an                      )
 Illinois corporation, and TRAVELERS                    )
 CASUALTY & SURETY COMPANY OF                           )
 AMERICA, a P&C foreign stock company,                  )
                                                        )
                Defendants.                             )

       DEFENDANT JAMES MCHUGH CONSTRUCTION CO.’S MOTION TO
      DISMISS OR STAY THIS SUIT IN FAVOR OF FEDERAL PROCEEDINGS.

       NOW COMES Defendant JAMES MCHUGH CONSTRUCTION CO. (hereinafter

“McHugh”), by and through its attorneys, Franco Moroney Buenik LLC, and moves this Court,

pursuant to Section 2-619(a)(3) of the Code of Civil Procedure (735 ILCS 5/2-619(a)(3)), to

dismiss or stay this matter due to Plaintiff CHICAGO HEIGHTS GLASS, INC.’s petition to

intervene in a substantially similar cause of action pending in federal court. In support of its

Motion, McHugh states as follows:

                                      INTRODUCTION

       1.      Plaintiff Chicago Heights Glass (“CHG”) was hired to furnish certain work and

materials in relation to a major construction project located at 1200 S. Indiana Avenue in Chicago

(hereafter “Project”). (Complaint, ¶¶ 4, 15, a copy of which is attached hereto as Exhibit A).

Pursuant to its subcontract with McHugh, CHG obtained performance and payment bonds from

surety Great American Insurance Company (“GAIC”) to guarantee its performance of the job and

its payment of sub-subcontractors and material suppliers. (Id., ¶ 17). CHG contends that McHugh



                                                                                             EXHIBIT
                                                                                                     A
   Case: 1:18-cv-06301 Document #: 30-1 Filed: 12/17/18 Page 2 of 7 PageID #:460




improperly changed the job material and performance specifications during the course of the

Project, and then improperly terminated CHG from the Project on December 18, 2017. (Id., ¶¶

37-112). After terminating CHG, McHugh made demand on the surety to fund and/or perform

CHG’s work. (Id., ¶ 117).

       2.      GAIC provided funding of over $3.2 million under its performance bond. (Id., ¶

120). Thereafter, GAIC ceased advancing funds.

       3.      On October 5, 2018, CHG filed this suit against McHugh and Travelers Property

and Casualty Company of America (“Travelers”), a surety which McHugh used to bond over a

CHG lien. This complaint asserts three counts. Count I, against McHugh only, is for breach of

contract and contends that McHugh owes CHG $4,755,579.92 for certain subcontract work and

additional work. Count II is asserted against McHugh and Travelers and contends that in response

to a notice of, and claim for, mechanics lien in the $4,755,579.92 amount, McHugh bonded over

the lien and thus the owed subcontract and additional work amounts should be paid from the bond.

Count III seeks, in the alternative, payment of $4,755,579.92 as unjust enrichment. Count IV asks

for a declaratory judgment that CHG was not properly terminated for cause under the subcontract

with McHugh.

       4.      On September 14, 2018, three weeks before CHG filed this suit, McHugh filed suit

against GAIC regarding this Project under the caption James McHugh Construction Co. v. Great

American Insurance Co., Case No. 1:18-cv-06301 (U.S. Dist. Ct., N.D. Ill.) (“Federal

Complaint”). A copy of the Federal Complaint is attached to this Motion as Exhibit B. The Federal

Complaint alleges that CHG repeatedly failed to meet performance standards on the Project.

(Federal Complaint, Exhibit B, ¶¶ 14-31). McHugh terminated CHG and GAIC accepted the

notice of default. (Id., ¶¶ 33-34, 38).



                                               2
   Case: 1:18-cv-06301 Document #: 30-1 Filed: 12/17/18 Page 3 of 7 PageID #:461




       5.       Thereafter, GAIC confirmed through its investigation that the default was

appropriate and that McHugh’s proposed solution was sound. (Id., ¶¶ 44-46). GAIC made a

payment of $3,241,470.80 to McHugh to address the delays and impacts caused by CHG. (Id., ¶

47). McHugh sought an additional $2 million under the bond to address various other costs, such

as the costs of McHugh’s self-performed work and costs incurred by other subcontractors and the

architect. (Id., ¶ 48). Although GAIC promised to provide further funds, it failed to fulfill those

promises. (Id., ¶¶ 49-52).

       6.       The Federal Complaint is in a single count, for breach of contract. It seeks various

relief, including an award of damages, findings that CHG was in default and GAIC is in breach of

its obligations under the performance and payment bond, a determination that GAIC acted in bad

faith, and an award of attorney fees.

       7.       On October 18, 2018, GAIC moved to dismiss the Federal Complaint under

FED.R.CIV.P. 12(b)(1) and 12(b)(7), arguing that the Complaint should be dismissed for McHugh’s

failure to join an indispensable party – CHG – and that as an indispensable party, the presence of

CHG as a party would destroy diversity of citizenship, as both CHG and McHugh are Illinois

corporations. A copy of GAIC’s Motion to Dismiss the Federal Complaint is attached hereto as

Exhibit C.

       8.       Also on October 18, 2018, CHG filed a Petition to Intervene in the federal action

as of right under FED.R.CIV.P. 24(a)(2). A copy of CHG’s Petition to Intervene is attached hereto

as Exhibit D.

       9.       On October 25, 2018, the Honorable Sharon Johnson Coleman ordered the parties

to fully brief CHG’s Petition to Intervene and GAIC’s Motion to Dismiss. The Motions are

scheduled to be fully briefed by December 7, 2018 and the case is next up for status before Judge



                                                 3
   Case: 1:18-cv-06301 Document #: 30-1 Filed: 12/17/18 Page 4 of 7 PageID #:462




Coleman on January 15, 2019. A copy of Judge Coleman’s October 25, 2018 Order is attached

hereto as Exhibit E.

                                              ARGUMENT

       10.     Section 2-619(a)(3) of the Code of Civil Procedure permits the dismissal or stay of

an action when “there is another action pending between the same parties for the same cause.” 735

ILCS 5/2-619(a)(3); Arthur Young & Co. v. Bremer, 197 Ill. App. 3d 30, 46 (1st Dist. 1990). The

purpose of Section 2-619(a)(3) is to avoid duplicative litigation. Performance Network Solutions,

Inc. v. Cyberklix US, Inc., 2012 IL App (1st) 110137, ¶ 27. It should be liberally construed to

further the interest of judicial economy and avoid a multiplicity of actions. Schnitzer v. O'Connor,

274 Ill. App. 3d 314, 318 (1st Dist. 1995).

       11.     The trial court has considerable discretion when ruling on a motion to dismiss or

stay under section 2-619(a)(3). Performance Network, 2012 IL App (1st) 110137, ¶ 27. A section

2-619(a)(3) motion is inherently procedural and urges the trial court to weigh several factors when

deciding, in its discretion, whether it is appropriate for the action to proceed. Id.

       12.     A court which first acquires jurisdiction retains jurisdiction to the exclusion of all

other courts until its duty has been fully performed. In re Marriage of Baltzer, 150 Ill. App. 3d

890, 895 (2nd Dist. 1986). The purpose behind this rule, as with section 2-619(a)(3), is to prevent

duplicative and vexatious litigation between the same parties over the same cause. Bloink v. Olson,

265 Ill. App. 3d 711, 718 (2nd Dist. 1994). While the order of filing is usually not determinative,

courts will look to the progress of the competing action. Continental Grain Co. v. FMC Corp., 27

Ill. App. 3d 819, 824 (1st Dist. 1975); see also, Midas Int’l. Corp. v. Mesa, S.p.A., 2013 IL App

(1st) 122048, ¶¶ 23-24 (time of filing, not service, is determinative). The rule allows this Court to

order dismissal or other relief no matter what other jurisdiction in which the other matter is



                                                  4
   Case: 1:18-cv-06301 Document #: 30-1 Filed: 12/17/18 Page 5 of 7 PageID #:463




pending. Phillips Electronics v. New Hampshire Ins. Co., 295 Ill. App. 3d 895 (1st Dist. 1998);

Midas Int’l. Corp. v. Mesa, S.p.A., supra.

        13.    The “same cause” requirement of subsection (a)(3) mandates only substantial

similarity, not identical causes of action. The court should consider whether the actions arose out

of the same transaction or occurrence and not whether the legal theory, issues, burden of proof, or

the remedy materially differ between them. Phillips Electronics v. New Hampshire Ins. Co., 295

Ill. App. 3d 895 (1st Dist. 1998). The “same” cause requirement is satisfied when the actions arise

from substantially the same set of facts. Performance Network, 2012 IL App (1st) 110137, ¶ 31.

In making this determination, the “crucial inquiry” is whether both cases arise out of the same

transaction or occurrence, “not whether the legal theory, issue, burden of proof, or relief sought

materially differs between the two actions.” Id.

        14.    Where both lawsuits are based on the same contracts, the same cause requirement

is met. See, e.g., Performance Network, 2012 IL App (1st) 110137, ¶ 31 (“same cause” met where

both lawsuits were based on provision in the parties’ asset purchase agreement); Whittmanhart,

Inc. v. CA, Inc., 402 Ill. App. 3d 848, 853 (1st Dist. 2010) (“same cause” met where both actions

were based on the same two contracts); see also, Quantum Chem. Corp. v. Hartford Steam Boiler

Inspection & Ins. Co., 246 Ill. App. 3d 557, 559-60 (3rd Dist. 1993) (finding that the insurer’s

declaratory judgment suit and the insured’s suit for breach of contract and bad faith failure to pay

both involved the “same cause”). The statutory requirements for dismissal or stay have plainly

been satisfied, as both suits arise out of the same transaction or occurrence – whether or not CHG

performed as required by its subcontract on the Project, and whether it was properly terminated

for default.




                                                   5
    Case: 1:18-cv-06301 Document #: 30-1 Filed: 12/17/18 Page 6 of 7 PageID #:464




         15.   Where, as here, the “same cause” requirements are met, a court should consider the

following additional factors in determining whether to exercise its discretion to dismiss or stay an

action under section 2-619(a)(3): comity; the prevention of multiplicity, vexation, and harassment;

the likelihood of obtaining complete relief in a foreign jurisdiction; and the res judicata effect of

a foreign judgment in the local forum. Performance Network, 2012 IL App (1st) 110137, ¶ 33;

A.E. Staley Mfg. Co. v. Swift & Co., 84 Ill. 2d 245, 254 (1980). Under the doctrine of comity,

courts may defer to the laws or interests of a foreign country or state and decline to exercise

jurisdiction that is otherwise properly asserted. Performance Network, 2012 IL App (1st) 110137,

¶ 34.

         16.   Here, a dismissal or a stay of this lawsuit will conserve judicial resources and avoid

unnecessary costs to the parties, such as the need to respond to duplicative pleadings and

duplicative discovery and motion practice. This cause is in the earliest stage of the proceedings.

Indeed, the time for McHugh to answer or otherwise plead has not yet expired as service was

effected on McHugh on October 11, 2018. No substantive rulings have been made in this case,

and no motions have been filed (other than this one).

         WHEREFORE, for the reasons stated above, Defendant JAMES MCHUGH

CONSTRUCTION CO. respectfully requests that the Court dismiss or stay this action in favor of

the federal action currently pending in the Northern District of Illinois as James McHugh

Construction Co. v. Great American Insurance Co., Case No. 1:18-cv-06301 (U.S. Dist. Ct., N.D.

Ill.).

                                                      Respectfully submitted,

                                                 By: /s/Andrew C. Patton
                                                     One of the Attorneys for Defendant
                                                     JAMES MCHUGH CONSTRUCTION COMPANY



                                                 6
   Case: 1:18-cv-06301 Document #: 30-1 Filed: 12/17/18 Page 7 of 7 PageID #:465




Robert J. Franco
Andrew C. Patton
FRANCO MORONEY BUENIK LLC
500 W. Madison Street, Suite 2440
Chicago, IL 60661
T: (312) 469-1000
F: (312) 469-1011
Firm No.: 62148
robert.franco@francomoroney.com
andrew.patton@francomoroney.com




                                        7
